Case Lire thi7e-NMG Decument 45-1 FikdledQ2as20pRage drof 2

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

SECURITIES AND EXCHANGE COMMISSION,
Plaintiff,

Case No. 17-cv-11178 (NMG)
Vv.

HAROLD L. ALTVATER,

Defendant.

 

 

FINAL JUDGMENT AS TO DEFENDANT HAROLD L. ALTVATER

The Securities and Exchange Commission having filed a Complaint and Defendant
Harold L. Altvter having entered a general appearance; consented to the Court’s jurisdiction over
Defendant and the subject matter of this action; consented to entry of this Final Judgment waived
findings of fact and conclusions of law; and waived any right to appeal from this Final Judgment:

I.

IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is
permanently restrained and enjoined from violating, directly or indirectly, Section 10(b) of the
Securities Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C. § 78j(b)] and Rule 10b-5
promulgated thereunder [17 C.F.R. § 240.10b-5], by using any means or instrumentality of
interstate commerce, or of the mails, or of any facility of any national securities exchange, in
connection with the purchase or sale of any security:

(a) to employ any device, scheme, or artifice to defraud;
CAHN QO ELEINMS Beeumment 471 Fide oHaASP0pagwe srg 2

(b) to make any untrue statement of a material fact or to omit to state a material fact
necessary in order to make the statements made, in the light of the circumstances
under which they were made, not misleading; or

(c) to engage in any act, practice, or course of business which operates or would
operate as a fraud or deceit upon any person.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in
Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who
receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s
officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

Il.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant is
liable for disgorgement of $112,569 representing profits gained as a result of the conduct alleged
in the Complaint and losses avoided. Disgorgement is deemed satisfied by the order of forfeiture
entered in the related criminal case, United States vs. Altvater, 17-cr-10216 (District of

Massachusetts).

III.
IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain

jurisdiction of this matter for the purposes of enforcing the terms of this Final Judgment.

Dated: Juky 2, sae

Vthe LN bit

UNITED STATES DISTRICT JUDGE
